IN THE SUPREME COURT OF THE STATE OF NEVADA


                    DAVID MAHON, AN INDIVIDUAL;                             No. 84335
                    INTELLECTUAL PROPERTIES
                    HOLDING, LLC, A NEVADA LIMITED
                    LIABILITY COMPANY; FULL COLOR
                    GAMES, LLC, A NEVADA LIMITED
                    LIABILITY COMPANY; FULL COLOR                             FILED
                    GAMES, N.A., INC., A NEVADA
                    CORPORATION; JACKPOT                                      AUG 2 4 2022
                    PRODUCTIONS, LLC, A NEVADA                               ELIZABETH A. FROWN
                    LIMITED LIABILITY COMPANY; AND                         CLERKSF SUPREME COURT

                    FULL COLOR GAMES, INC., A                             BY ----oViTY
                                                                                     A4CL
                                                                                        tERF1
                                                                                           < 4---

                    NEVADA CORPORATION,
                                         Appellants,
                                   vs.
                    SPIN GAMES, LLC, A NEVADA
                    LIMITED LIABILITY COMPANY;
                    KENT YOUNG, AN INDIVIDUAL;
                    KUNAL MISHRA, AN INDIVIDUAL;
                    AND BRAGG GAMING GROUP, LTD.,
                                         Res ondents.

                                         ORDER DISMISSING APPEAL

                                Pursuant to the stipulation of the parties, and cause appearing,
                    this appeal is dismissed. The parties shall bear their own costs and attorney
                    fees. NRAP 42(b).
                                It is so ORDERED.

                                                               CLERK OF THE SUPREME COURT
                                                               BLIMP          0

                                                               BY:



 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 10) 1947 clEtia,
                                                                                          G2?-24E-US
                     cc:   Hon. Mark R. Denton, District Judge
                           John Walter Boyer, Settlement Judge
                           Hogan Hulet PLLC
                           Hutchison & Steffen, LLC/Las Vegas
                           Dickinson Wright PLLC
                           McDonald Carano LLP/Las Vegas
                           Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 (0! 1947   a4Z7.,                                     2